MEMORANDUM **
Maria Elena Reyes-Garda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider and reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen and reconsider, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
To the extent Reyes-Garda attempted to present new information in her motion to reconsider, the BIA did not abuse its discretion in construing that part of her motion as a motion to reopen, and denying it on the grounds that Reyes Garcia failed to present evidence to support any of her contentions. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall be supported by affidavits or other evidentiary material”).
Reyes-Garcia’s contention that the BIA violated her due process rights by disregarding her evidence of hardship is not supported by the record and does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
In her opening brief, Reyes-Garcia fails to address, and therefore has waived any challenge to, the BIA’s denial of reconsideration. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.